Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on August 11, 2020.
Claims 1 and 5 are amended.
Claims 2-4, 6, and 7 are original. 
Claims 1-7 are pending in the current application. 
112b rejections to claims 1, 5, and 6 are withdrawn based on amendments made.
This action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. Pub. No. 20120271510) in view of D’addetta (DE 102009047436A1).
Regarding claim 1:
Seymour teaches:
A work machine management system, the work machine traveling in accordance with course data including a plurality of course points, comprising: (“The operations include receiving map data and route data from a vehicle navigation system, determining a turn zone of the vehicle based on a set of criteria, and activating one of the right and left turn signals when the vehicle is in the turn zone. The map data includes positions of side roads. The set of criteria includes the route data and the map data, including the positions of side roads.” [0011]; here it shows that the vehicle follows map and route data that includes data regarding positions of side roads (a plurality of course points).)
an input data acquisition unit implemented in a processor and configured to acquire input data generated by an operation of an input device; (“The control system includes a vehicle navigation system, a processor, a turn signal controller, and right and left turn signals. The processor (input data acquisition unit) is operably coupled to the vehicle navigation system. The vehicle navigation system (input device) is configured to provide map data and route data (input data) to the processor, wherein the map data includes positions of side roads.” [0009])
and an output unit capable of transmitting data to the work machine via a wireless communication device ("The processor 14 is operably coupled to the turn signal controller 16. The turn signal controller 16 is operably coupled to the right and left turn signals 26, 28 as explained above. When the vehicle 10 is in a turn zone, as determined by the processor 14, the turn signal controller 16 automatically activates one of the right and left turn signals 26, 28 if the driver has not already done so." [0026]; here it shows that the processor and turn signal controller can be operably coupled to the vehicles turn indicators and can transmit control data to the vehicle to control the turn indicators. Paragraph [0022] states the term coupled can refer to a wireless communication device, "The terms "couple," "couples," "coupled," or "coupleable" are intended to mean either an indirect or direct electrical or wireless connection. Thus, if a first device couples to a second device, that connection may be through a direct electrical, optical, wireless connection, etc., or through an indirect electrical, optical, wireless connection, etc. by means of other devices and connections.")
Seymour does not teach setting a turn signal data for each course point, however, 
D’addetta teaches:
a turn signal data setting unit configured to set turn signal data for controlling turn-on and turn-off of a direction indicator of the work machine to each course point of a designated course among a plurality of courses which branch off from an intersection based on the input data; (Figures 1b and 2b show a turn signal data setting unit for controlling turn-on and turn-off of a blinker for each course point among a plurality of courses which branch off from an intersection based on different input data as shown in paragraph [0044]. Figures 1b and 2b )
and configured to output to the work machine the course data, including the each course point which is preset with the turn signal data, for controlling the direction indicator when the work machine is traveling according to the course data. (Figures 1b and 2b show that the vehicle receives course data that includes each course point with preset turn signal data for controlling the direction indicator as the vehicle travels along the route. Paragraph [0008] teaches that the blinkers are adjusted to an off mode between individual turning maneuvers.)
 Seymour and D’addetta are analogous art because they are in the same field of art, systems and methods for controlling a blinker system of a vehicle. It would have been obvious for one of ordinary skill in the art, at the time of filing, to modify the vehicle taught by Seymour with the ability to preset course data with turn signal data and output it to the vehicle as taught by D’addetta in order for the controlling of the direction indicators as the vehicle travels according to the course data. The teaching suggestion/motivation to combine is that by knowing the turn signal data for each course point, the autonomous vehicle can more efficiently travel through a work site in a safe manor by properly notifying those around that the vehicle will be turning. 

Regarding claim 2:
Seymour in view of D’addetta teaches all of the limitations of claim 1.
Seymour further teaches:
The work machine management system according to claim 1, wherein the input data includes designation data designating a specific course among the plurality of courses branching from the intersection, ("the route data (input data) that the processor 14 receives from the vehicle navigation system 18 may indicate that the vehicle 10 needs to turn right onto the third side road (designated specific course) shown at reference numeral 44." [0040]; Here Seymour discloses that the route data determines a specific route and figure 2b shows a plurality of branches (the car could either continue going straight at the intersection or turn right) from the intersection of the specified route.)
and the turn signal data setting unit sets the turn signal data based on the specific course. ("Accordingly, the processor 14 (turn signal data setting unit) will not determine that the vehicle is in a right turn zone until the vehicle 10 reaches point D or E after the left merge." [0040]; here Seymour discloses that the processor assigns (sets the turn signal data) the turn zone to the third side road (specific course).)

Regarding claim 3:
Seymour in view of D’addetta teaches all of the limitations of claim 1.
Seymour further teaches:
The working machine management system according to claim 1, wherein the input data includes passage order data designating the intersection and a destination that the work machine passes after passing through the intersection, (In paragraph [0040] Seymour shows that the map data (input data) includes passage order data that designates route 44 as the intersection to turn at and points C, D, and E on figure 2b that the autonomous vehicle will pass after passing the first and second side roads (intersections).)
and the turn signal data setting unit sets the turn signal data at the intersection based on the passage order data. ("Accordingly, the processor 14 (the turn signal data setting unit) will not determine that the vehicle is in a right turn zone until the vehicle 10 reaches point D or E after the left merge." [0040]; Here Seymour shows that the turn zone (turn signal data) is set according to the passage order data.)

Regarding claim 4:
Seymour in view of D’addetta teaches all of the limitations of claim 3.
Seymour further teaches:
The work machine management system according to claim 3, wherein the destination includes a second intersection which is an intersection different from the intersection. (Figure 2b shows a destination 44 which is located on a side road (a second intersection) different from a passed first side road 42 (the intersection).)

Regarding claim 7:
Seymour in view of D’addetta teaches all of the limitations of claim 1.
Seymour further teaches:
The work machine management system according to claim 1, wherein the turn signal data setting unit sets an operation start timing and an operation end timing of the direction indicator based on a distance from the intersection. ("The turn zone does not always have the same length--in this embodiment, the turn zone depends on where the side roads are in comparison to each other. Thus, the turn zone may be longer, thus intersection). Upon entering the turn zone would mark the operation start time and upon exiting the turn zone will mark the operation end time.)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. Publication No. 20120271510) in view of D’addetta (DE 102009047436A1) in view of Nitanda (U.S. Publication No. 20120001769).
Regarding claim 5:
Seymour in view of D’addetta teaches all of the limitations of claim 1.
Seymour further teaches:
The work machine management system according to claim 1, wherein the input data includes road data designating a road course to follow a road in which the direction indicator is not operated among the plurality of courses which branch off from the intersection, (Figure 2b shows that the designated road course includes the vehicle passing a side road (following a road in which the direction indicator is not operated) following one of a plurality of branches of the first intersection. Because the route does not specify a turn at that intersection the vehicle will continue on without operating the turn signal (direction indicator) as explained in further detail in paragraph [0040].)
and the turn signal data setting unit receives orientation data of the road course and other courses different from the road course among the plurality of courses which branch off from the intersection ("the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, and the processor 14 causes the turn signal controller 16 to activate the right and left turn signals 26, 28 accordingly." [0044]; Here it shows that the processor (the turn signal data setting unit) uses received route and map data (orientation data of the road course and other courses different from the road course among the plurality of courses which branch off from the intersection).)
Seymour in view of D’addetta teaches setting the turn signal data for operating the direction indicator to one of the other courses but does not teach that it is based on an azimuth difference between the road course and the other course. However, 
Nitanda teaches using azimuth angles to determine objective distances and also teaches comparing two azimuth angles of two points (which could be a point lying on the road course and a point lying on the one of the other courses.) as shown in paragraph [0080], 
(“Specifically, the results of the detections of the objective distance between adjacent azimuths are sequentially compared. As a result of the comparison, an azimuth having a difference equal to or more than a reference distance (an azimuth whose time lag of receiving reflected light is equal to or more than a reference time difference) is detected.”) 
Seymour, D’addetta, and Nitanda are analogous art because they are in the same field of art, autonomous vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the setting of the turn signal data taught by Seymour in view of 
Regarding claim 6:
Seymour in view D’addetta in view of Nitanda teaches all of the limitations of claim 5. Seymour also teaches setting the turn signal data for operating the direction indicator to the other course at a course point existing at a regulated distance from the intersection of each of the other courses different from the road course as seen in Figure 2b point E. Seymour in view of D’addetta does not teach an azimuth difference at a course point. However, 
Nitanda teaches using azimuth angles to determine objective distances and also teaches comparing two azimuth angles of two points (which could also be points lying on the course path) as shown in paragraph [0080], (“Specifically, the results of the detections of the objective distance between adjacent azimuths are sequentially compared. As a result of the comparison, an azimuth having a difference equal to or more than a reference distance (an azimuth whose time lag of receiving reflected light is equal to or more than a reference time difference) is detected.”) 
.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAMAL A SHAH/Examiner, Art Unit 3664                             

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664